Citation Nr: 1209867	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD. 

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness. 

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral knee condition and bilateral leg condition, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a right knee condition, to include as due to an undiagnosed illness. 
 
9.  Entitlement to service connection for a left knee condition, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for a right leg condition, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for a left leg condition, to include as due to an undiagnosed illness. 

12.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a stomach condition, other than IBS, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for right hand joint pain, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for left hand joint pain, to include as due to an undiagnosed illness.

15.  Entitlement to service connection for irritable bowel syndrome (IBS), to exclude other stomach conditions, to include as due to an undiagnosed illness.

16.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to May 1984 and October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and February 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

By way of history, an August 2002 rating decision denied service connection for bilateral leg condition, bilateral knee joint pain, migraine headaches, sleep condition, chronic fatigue condition, a skin condition, a sleep condition, and a stomach condition.  The Veteran timely appealed the bilateral leg and knee joint pains and the chronic fatigue conditions; however, he then withdrew his appeal for bilateral leg and bilateral knee joint pains in December 2004 and chronic fatigue in May 2004.  In March 2003 the RO denied the Veteran's claim of entitlement to service connection for PTSD; the Veteran filed a substantive appeal but in December 2004 withdrew his claim.  The Veteran then filed petitions to reopen his previously denied claims of bilateral knee condition, bilateral leg pain, stomach condition, headaches, and PTSD.  The February 2007 RO rating decision denied reopening all of the Veteran's previously denied claims.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issues go to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

By way of history, the Board notes in April 2003 the Veteran filed a claim for service connection for bilateral hands and bilateral upper extremities joint pain and the July 2004 rating decision denied service connection for bilateral hands joint pain.  The Veteran then filed a Notice of Disagreement (NOD) in September 2004 and a Statement of the Case (SOC) was issued in November 2004.  The Board notes that while a December 2004 letter withdrew all of the issues on appeal, as discussed herein above, the Veteran also submitted a statement in May 2005.  This May 2005 statement was within the Veteran's one year appeal period and thus, it reactivated the appeal and was a new NOD.  The RO then issued a February 2008 SOC and the Veteran perfected his appeal of entitlement to service connection for bilateral hands joint pain with a March 2008 VA-9 Substantive Appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The now reopened issues of entitlement to service connection for bilateral knee condition, bilateral leg pain, stomach condition, a sleep condition, and headaches, all to include as due to an undiagnosed illness, and PTSD, as well as the issues of entitlement to service connection for right hand joint pain, left hand joint pain, IBS, and fibromyalgia, to all include as due to an undiagnosed illness, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  In a decision in March 2003, the RO denied the claim of service connection for PTSD, in part because the Veteran indicated no stressors which could be verified.  The Veteran filed a timely appeal; however, in December 2004 he withdrew his appeal and the March 2003 rating decision became final. 

3.  The additional evidence received since the March 2003 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for PTSD. 

4.  In a decision in August 2002, the RO denied the claims of service connection for bilateral knee condition, bilateral leg pain, a stomach condition, a sleep condition, and headaches all due to undiagnosed illness, in part because the there was no evidence of continuity of symptomatology since service.  However, he did not perfect his appeal and the August 2002 rating decision became final. 

5.  The additional evidence received since the August 2002 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim for service connection for bilateral knee condition, bilateral leg pain, a stomach condition, a sleep condition, and headaches all due to undiagnosed illness.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been received sufficient to reopen the claims for service connection for bilateral knee condition, bilateral leg pain, stomach condition, a sleep condition, and headaches all due to undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issues herein decided, the decision below is granting in full the benefits sought for the issues of new and material evidence.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 

II. Analysis of Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

PTSD 

Here, in March 2003 the RO denied service connection for PTSD; the RO denied service connection because there was no evidence to corroborate that the Veteran's in-service PTSD stressor occurred.  The Veteran did file a timely appeal; however, he then withdrew his appeal in December 2004 and the decision became final.  

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for PTSD, the Board notes that the evidence received since the March 2003 RO decision includes VA treatment notes and the Veteran's statements.  

In April 2005, the Veteran submitted a stressor statement that he had fear from when he was deployed in February 1991.  He was in a convoy on a bombed road right after it was bombed and also a scud missile hit the barracks and he saw the scud missile come across in front of him while he was in a convoy.  He also reported that he saw a lot of dead bodies when he was deployed; in order to corroborate this the Veteran submitted photographs of burned and dead bodies in April 2005. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The Board finds that, in presuming their credibility, the Veteran's April 2005 statements and pictures are new and material because they go to establishing an in-service stressor.  Therefore, the Board concludes that evidence submitted since the March 2003 RO decision is new and material, and thus the claim for service connection for PTSD is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for PTSD is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

Bilateral knee condition, Bilateral leg pain, Stomach Condition, Sleep Disturbance, and Headaches

Here, in August 2002 the RO denied service connection for bilateral knee condition, bilateral leg pain, stomach condition, a sleep condition, and headaches all due to an undiagnosed illness; the RO denied service connection because there was no evidence that the Veteran was diagnosed within service, had symptoms within six months of service, or a nexus opinion.  The Veteran did not perfect his appeal and the August 2002 rating decision became final.

Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for bilateral leg pain, stomach condition, a sleep condition, and headaches all due to an undiagnosed illness, the Board notes that the evidence received since the August 2002 RO decision includes VA treatment notes, the Veteran's statements, and the Veteran's wife's statements.  The Board notes that in February 2007 the Veteran's wife reported on her observations of the manifestations of his symptoms since his last deployment.  The Board finds that the Veteran's wife's statements constitute new and material evidence sufficient to reopen his claims.  These statements address the continuation of symptomatology and the likelihood of a connection to service, which are unestablished facts necessary to establish the claims.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board finds that, in presuming their credibility, the statements by the Veteran's wife go to establishing continuity of symptomatology since the Veteran's service.  Therefore, the Board concludes that evidence submitted since the August 2002 decision is new and material, and thus the claim for service connection for bilateral leg pain, bilateral knee pain, stomach condition, a sleep condition, and headaches all due to an undiagnosed illness is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for bilateral leg pain, bilateral knee pain, a stomach condition, a sleep condition, and headaches all due to an undiagnosed illness is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   


ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claims for service connection for bilateral knee pain, bilateral leg pain, stomach condition, a sleep condition, and headaches all due to an undiagnosed illness has been received, the appeals to this extent are allowed subject to further action discussed herein below.  


REMAND

After a careful review of the Veteran's claims file, the Board finds that the now reopened issues of entitlement to service connection for PTSD and bilateral knee pain, bilateral leg pain, stomach condition, a sleep condition, and headaches all due to an undiagnosed illness, as well as, the remaining issues on appeal requires further development. 

First, the Board notes that the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed.  The new regulations provide that if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's PTSD; the VA examiner must opine if it is at least likely as not related to the Veteran's military service.   The RO's service personnel records establish that he was in Saudi Arabia; however, they do not state that he was at those attacks.  Thus, the RO must contact United States Army and Joint Services Records Research Center (JSRRC) in order to obtain the Unit histories in order to verify that the Veteran and his unit were in Saudi Arabia at the time of the attacks.  

The Veteran has asserted that now reopened claims of migraine headaches, a right knee condition, a left knee condition, a right leg condition, a left leg condition, a stomach condition, sleep disturbances, and headaches, and the issues of entitlement to service connection for right hand joint pain, left hand joint pain, IBS, and fibromyalgia are all due to undiagnosed illness.  Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

The Board finds that the Veteran warrants VA examinations for migraine headaches, a right knee condition, a left knee condition, a right leg condition, a left leg condition, a stomach condition, sleep disturbances, headaches, right hand joint pain, left hand joint pain, IBS, and fibromyalgia in order to determine the nature and etiology of those conditions, to include if they are due to undiagnosed illness.  

The Board notes that for the issues of entitlement to service connection for fibromyalgia and IBS there is conflicting medical evidence if the Veteran has a currently diagnosed condition for either fibromyalgia or IBS.  At the January 2007 VA examinations he was found to not have diagnoses of IBS or fibromyalgia; however, the Veteran's VA treatment records, including records from December 2007, indicate that he has current diagnoses of IBS and fibromyalgia.   In addition it was opined in an August 2003 VA treatment note that the Veteran's fibromyalgia was aggravated by the Veteran's PTSD.  The Board also notes that at the December 2003 VA examination that the Veteran's hand joint pain and arthralgia of the lower extremities were secondary to his PTSD and in a December 2006 treatment note that the Veteran had fibromyalgia - pain in all the joints. 

Prior to any VA examination, the RO should obtain any pertinent treatment records not already associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should contact JSRRC in order to obtain the Unit Histories of the Veteran's unit in order to determine that they were stationed there at the time of his claimed attacks in order to corroborate the authenticity of his photographs. 

If additional information is needed to complete this request, the Veteran should be advised of the specific information needed. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of  PTSD.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then determine if the Veteran has PTSD.  The VA examiner must determine if it is at least likely as not that the Veteran's PTSD is due to his military service.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of migraine headaches, a right knee condition, a left knee condition, a right leg condition, a left leg condition, a stomach condition, sleep disturbances, and headaches, right hand joint pain, and left hand joint pain, IBS, and fibromyalgia.  The claims folder, including this remand, should be made available to and reviewed by each and every examiner for use in the study of this case and the prepared report of each such evaluation should indicate whether the claims file was made available and reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Following a review of the relevant medical evidence in the claims file, the clinical evaluation, and any tests that are deemed necessary, the VA examiner(s) should address the following questions, providing a rationale for any opinion offered:  

(a) Does the Veteran have any diagnosed disorder of IBS and/or fibromyalgia? In rendering an opinion the VA examiner must consider the records mentioned above, including the January 2007 VA examination, the December 2007 VA treatment record, the August 2003 VA treatment note, the December 2003 VA treatment note, and the December 2006 VA treatment note. 

(b)  For each of the following conditions: migraine headaches, a right knee condition, a left knee condition, a right leg condition, a left leg condition, a stomach condition, sleep disturbances, and headaches, right hand joint pain, and left hand joint pain, IBS, and fibromyalgia the VA examiner must separately answer all of the following questions:  

1. Taken into consideration all of the Veteran's medical records and his lay statements, does he have signs or symptoms of any of the above conditions?

2. For each condition, has it existed for six months or more?  If so what is the date of onset?

3. For each condition, are the signs and symptoms associated with a known clinical diagnosis? If so what diagnosis?
 
4. For each condition, if it is associated with a known clinical diagnosis is it at least likely as not related to the Veteran's military service?

(c) If the Veteran is found to have a diagnosis of fibromyalgia that is not related to his military service is it at least likely as not related to or aggravated by the Veteran's claimed PTSD?

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


